


Exhibit 10.3




SECURED CREDIT FACILITY




THIS SECURED CREDIT FACILITY AGREEMENT, made and entered as of the 25th day of
June 2014 (this “Agreement” or “Credit Facility”), between GrowLife, Inc., a
Delaware corporation (“GrowLife”), and its subsidiaries including, Phototron,
Inc., a California corporation, SG Technologies Corp, a Nevada corporation,
GrowLife Hydroponics, Inc., a Delaware corporation, Soja, Inc., a California
corporation, Rocky Mountain Hydroponics, LLC, a Colorado limited liability
company, EverGreen Garden Center, LLC, a Delaware limited liability company,
GrowLife Productions, Inc., a California corporation, Business Bloom, Inc., a
California corporation and any other entity owned and controlled by GrowLife or
any of its subsidiaries or affiliates, currently or in the future (collectively,
“Subsidiaries”), (GrowLife and its Subsidiaries, collectively, the “Borrower”),
and Logic Works, LLC, a Nevada limited liability company (the “Lender”).




WITNESSETH:




WHEREAS, the Borrower and the Lender desire to enter into a revolving credit
facility (“Credit Facility”), upon the terms and subject to the conditions set
forth in this Agreement, advances and payments pursuant to which are to be
evidenced by promissory notes (individually, a “Note” and, collectively, the
“Notes”, the form of which is attached hereto as Exhibit A); and




NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements of the parties herein contained, the parties hereby agree as follows:




1.         Credit Facility.  




1.1       Terms of Credit Facility.  The Lender hereby agrees to lend to the
Borrower up to a maximum principal amount (the “Maximum Amount”) of Five Hundred
Thousand Dollars ($500,000), on the following terms and conditions:




1.1.1    Each advance under this Credit Facility (an “Advance” and “Draw”) shall
be made and reflected on Note(s).  Each Advance requested by Borrower under this
Credit Facility shall contain a written detailed description of the proposed use
of proceeds for each such Advance.  Each Advance shall be in the sole and
absolute discretion of the Lender (up to the Maximum Amount), and Lender shall
have no obligation to make any additional, future Advances.  Lender may fund
Advances directly to Borrower, or indirectly to Borrower (upon direction of
Borrower and agreement of Lender, by direct payment by Lender to third parties
and/or affiliates of Borrower for the benefit of Borrower, and each such
indirect advance/beneficial payment shall be an Advance hereunder, and added to
the principal balance outstanding hereunder and provided herein.  




1.1.2    The outstanding balance of the Loan/Advances shall accrue simple
interest at six percent (6%).  Interest only payments shall be calculated and
paid monthly on the first day of each month in the period, computed on the then
weighted average outstanding principal balance of the Loan (“Monthly Interest
Payment(s)”).  All outstanding, unpaid principal and interest shall be due in no
event later than twenty-four (24) months from the date of this Agreement
(“Maturity Date”), unless sooner accelerated pursuant hereunder or the Note.




- 1 -

--------------------------------------------------------------------------------




1.1.3    The Loan/Note(s) shall be convertible into Registrable Securities of
GrowLife pursuant to the terms and conditions contained in the Note(s).




1.1.4    The Subsidiaries will benefit substantially from the Loan, and all the
obligations hereunder shall be joint and several obligations of Growlife and the
Subsidiaries.




1.1.5    The Loan and the obligations of Borrower under this Agreement, the Note
and the other Loan Documents (as hereinafter defined) shall be secured by (i) a
Securities Pledge Agreement (the “Pledge Agreement”), in the form attached
hereto as Exhibit B, pursuant to which Growlife will pledge all of its right,
title and interest in and to all its subsidiaries to Lender; (ii) a pledge of
the all of the assets of the Borrower pursuant to a UCC Financing Statement
which statement shall be filed with applicable governmental offices, including
 in the States  of  California, Nevada, Colorado, and Delaware, in the form
attached hereto as Exhibit C (the “UCC Financing Statement”); and (iii) such
other assignments, pledges and other instruments as may be executed and
delivered in connection with the Loan (collectively, together with this
Agreement, the Note, the Pledge Agreement, and the UCC Financing Statement, the
“Loan Documents”).  




1.1.6    So long as all or any part of the Note remains unpaid or Borrower has
any commitment under the Loan Documents, neither Borrower nor any of its
affiliates will without Lender’s prior written consent, which such consent may
be withheld for any reason, create, incur, assume, or suffer to exist, any lien,
security interest, direct or collateral assignment, or other encumbrance upon or
with respect to any real or personal property or other assets owned by the
Borrower, nor consent to the further pledge or hypothecation of the Pledged
Interest (as defined in the Pledge Agreement) or the Subsidiaries’ assets
subject to the UCC Financing Statement, other than pursuant to the Loan
Documents.  Borrower shall at all times indemnify, defend (and pay any and all
costs and expenses in real time for such indemnification and defense), and hold
harmless Lender from and against any and all third party claims, liens or
encumbrances asserted against any collateral subject to the Loan Documents or
any UCC Financing Statement to ensure that Lender shall, at all times, have a
first priority lien and encumbrance on all such collateral.




1.2       Conditions to Advances under the Credit Facility.  Prior to each
advance under the Credit Facility:




1.2.1    No Default.  No Default shall have occurred and be continuing.




1.2.2    Representations and Warranties.  Each representation and warranty by
the Borrower contained in this Agreement shall be true and correct in all
material respects as of the date of such advance, except to the extent any such
representation or warranty relates solely to an earlier date and except changes
reflecting transactions permitted by this Agreement.




1.2.3    Legal Matters.  All legal matters incident to the making of such
Advance shall be reasonably satisfactory to the Lender(s) and his counsel,
including, without limitation, compliance with any and all laws and regulations,
and the terms of this Agreement.




1.2.4    Use of Proceeds. Lender shall have reviewed and approved Borrower’s
proposed use of proceeds for each Advance.




1.3       General.  Each request for an Advance under the Credit Facility shall
constitute a representation and warranty by the Borrower that the applicable
conditions contained in this Agreement have been satisfied.




- 2 -

--------------------------------------------------------------------------------




1.4       Default.  Except with respect to a monetary default, which shall have
no notice requirement or cure period, the existence or occurrence of any of the
events set forth in this Subsection 1.4, which event continues and is not cured
by the Borrower within ten (10) Business Days of the earlier to occur of (i) the
date a notice of such event is delivered by the Lender(s) to the Borrower
pursuant to this Agreement, or (ii) the Borrower’s receipt of a written notice
from the Lender setting forth the existence or occurrence of such event, shall
be deemed a Default hereunder.   




1.4.1    Any representation or warranty, made by or on behalf of the Borrower
hereunder, to the Lender(s) under or in connection with any Loan Document shall
be false in any material respect as of the date on which made;




1.4.2    The Borrower fails to make any payment under the Note(s) on the date
when due, including, without limitation, any Monthly Interest Payment;




1.4.3    The breach by the Borrower of any loan with Lender which was entered
into prior to this Agreement, including, the convertible note dated December 20,
2013, as amended by the Waiver and Modification Agreement, dated June 25, 2014;
and




1.4.5    The breach by the Borrower of any covenant contained in this Agreement,
including, without limitation, the Note(s), and the Pledge Agreement;




1.4.6    The Borrower shall (i) have an order for relief entered with respect to
it under the Federal Bankruptcy Code that is not dismissed within sixty (60)
calendar days, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to, or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its property and such appointment continues
undischarged or unstayed for sixty (60) calendar days, (v) institute any
proceeding seeking an order for relief under the Federal Bankruptcy Code or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it
provided that such proceeding continues undismissed or unstayed for sixty (60)
calendar days, or (vi) suspend operations as presently conducted or discontinue
doing business as an ongoing concern; and




1.4.7    Without the application, approval or consent of the Borrower, a
receiver, trustee, examiner, liquidator or similar official shall be appointed
for the Borrower, or any substantial part of its property, or a proceeding
described in Section 1.4.4 above shall be instituted against Borrower and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of sixty consecutive days.




1.5       Remedies/Options




1.5.1    Acceleration.  If any Default described in 1.4.2 or above occurs, the
Note shall immediately become due and payable without any election or action on
the part of the Lender(s), or any cure requirement.  If any other Default
occurs, and is not cured as provided herein, the Lender(s) may terminate its
commitments hereunder, if any, and declare the Notes to be due and payable,
whereupon the Notes shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives.




- 3 -

--------------------------------------------------------------------------------




1.5.2.   Loan Documents.  Upon the occurrence of a Default hereunder Lender
shall have the right (but not the obligation) to immediately enforce all of its
rights under the Loan Documents, including, without limitation, foreclosure of
its security interest contained therein, and taking possession of the collateral
described therein.




1.5.3    Obligations of Borrowers Joint and Several; Remedies Cumulative.  It is
expressly agreed that the obligations of the various borrowers that collectively
constitute the “Borrower” hereunder, shall be joint and several.  A default
hereunder shall constitute a default under the Note. Upon the occurrence of a
Default, the Lender may immediately proceed to exercise all remedies available
to it hereunder or under the Note(s) or otherwise under applicable law.  No
right or remedy conferred upon or reserved to the Lender hereunder is intended
to be exclusive of any other available remedy or right, but each and every
remedy shall be cumulative and concurrent and shall be in addition to every
other remedy now or hereafter existing at law or in equity.  No single or
partial exercise of any power or right shall preclude any further or other
exercise of any power or right.




1.5.4    Preservation of Rights.  No delay or omission of the Lender(s) in their
exercise of any power or right hereunder shall impair such power or right or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any power or right shall not preclude other or
further exercise thereof or the exercise of any other power or right.  No
Advance hereunder shall constitute a waiver of any of the conditions of the
Lender’s obligation to make further advances, nor, in the event Borrower is
unable to satisfy any such condition, shall a waiver of such condition in any
one instance have the effect of precluding the Lender(s) from thereafter
declaring such inability to be a Default hereunder.  No course of dealing shall
be binding upon the Lender(s).




2.         Representations and Warranties of the Borrower.  The Borrower
represents, warrants and covenants to the Lender, as of the date hereof and as
of the date of any Advance as follows:




2.1       Corporate Organization.  The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada, and
has all requisite corporate power and authority to own, operate and lease its
properties and to carry on its business as and in the places where such
properties are now owned, operated and leased or such business is now being
conducted.  




2.2       Authorization.  The Borrower has the necessary corporate power and
authority to enter into this Agreement and to assume and perform its obligations
hereunder.  The execution and delivery of this Agreement, and the performance by
the Borrower of its obligations hereunder have been duly authorized by the Board
of Directors of the Borrower, or Managers, as the case may be.  This Agreement
has been duly executed and delivered by the Borrower and it constitutes the
legal, valid and binding obligation of the Borrower enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization and moratorium laws and other laws of general application
affecting the enforcement of creditors’ rights generally and general principles
of equity.




- 4 -

--------------------------------------------------------------------------------




2.3       Approvals and Consents.  No action, approval, consent or
authorization, including, but not limited to, any action, approval, consent or
authorization by any governmental or quasi-governmental agency, commission,
board, bureau, or instrumentality is necessary or required as to the Borrower in
order to constitute this Agreement as the valid, binding and enforceable
obligation of the Borrower in accordance with its terms.




2.4       Authority.  Borrower is duly formed and organized and in good under
the laws of its respective State of Organization, is qualified and in good
standing in every jurisdiction where it conducts business, and the signatory for
each Borrower is duly authorized to execute and deliver each of the Loan
Documents to which Borrower is a party on behalf of Borrower.  Borrower is duly
authorized to perform its obligations under each of the Loan Documents to which
it is a party.




2.5       No Conflicts.  The execution, delivery, and performance by Borrower of
the Loan Documents and the use of the Loan proceeds for such business purposes
of Borrower approved by Lender do not and will not:




(a)       result in a breach of or constitute a default under any indenture or
loan or credit agreement or any other agreement, lease, or instrument to which
Borrower is a party or by which they or their properties may be bound or
affected; or




(b)       result in, or require, the creation or imposition of any lien, upon or
with respect to any of the properties now owned by Borrower; or




(c)       cause Borrower to be in default under any law, rule, regulation,
order, writ, judgment, injunction, decree, determination, or award or any such
indenture, agreement, lease, or instrument.




2.6       Litigation.  Except as listed on Schedule 2.6, there is no pending or
threatened action or proceeding against or affecting Borrower before any court,
governmental agency, or arbitrator which may, in any one case or in the
aggregate, materially, adversely affect the financial condition, operations,
properties, or business of Borrower or the ability of Borrower to perform its
obligations under the Loan Documents to which it is a party.




2.7       Collateral.  All collateral required in this Agreement is owned by the
grantor of the security interest therein free of any title defects, liens or
interests of others and Lender shall at all times have a first priority lien on
and security interest in such collateral.




2.8       Other Obligations.  Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.




2.9       Event of Default.  There is no event, which is, or with notice or
lapse of time or both would be, an Event of Default under this Agreement.




2.10     Entity Documents.  The copy of the Articles, Bylaws and Operating
Agreements of Borrower provided to Lender pursuant to this Agreement are
complete and accurate copies of the originals of such entity documents, each of
which is in full force and effect without any modification or amendment from
such copies delivered to Lender.




- 5 -

--------------------------------------------------------------------------------




3.         Representations and Warranties of the Lender.  Lender represents,
warrants and covenants to the Borrower as of the date hereof and as of the date
of any Advance that: (i) the execution, delivery and performance of this
Agreement, by such Lender and the consummation by Lender of the transactions
contemplated hereby are within the powers of Lender and have been duly
authorized by all necessary action, as appropriate, on the part of Lender, and
(ii) this Agreement has been duly executed and delivered by Lender and
constitutes a legal, valid and binding obligation of Lender enforceable against
Lender in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization and moratorium laws and other laws of general
application affecting the enforcement of creditors’ rights generally and general
principles of equity.




4.         General Provisions.




4.1       Entire Agreement; Amendment and Waiver.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter contained herein and supersedes all prior oral or written agreements, if
any, between the parties hereto with respect to such subject matter and, except
as otherwise expressly provided herein, are not intended to confer upon any
other person any rights or remedies hereunder.  Any amendments hereto or
modifications hereof must be made in writing and executed by each of the parties
hereto.  Any failure by the Borrower or the Lender to enforce any rights
hereunder shall not be deemed a waiver of such rights.  




4.2       Notices.  Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing, hand delivered, via e-mail PDF,
or facsimile, or one (1) day after deposit with a reputable overnight courier
service and addressed to the party to be notified at the address indicated for
such party on the signature pages hereof, or at such other address as such party
may designate by written notice to the other parties.




4.3       Governing Law/Excusive Venue.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Nevada without giving
effect to conflict of laws principles.  Exclusive venue for any dispute
regarding this Agreement shall be in the Federal and State District Court of
Nevada, located in Las Vegas, Nevada.  




4.4       Binding Effect; Assignment.  This Agreement and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Borrower and the Lender and each of their respective authorized successors
and assigns.  Lender may freely assign this Agreement, in Lender’s sole and
absolute discretion. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be transferred or assigned (by operation of law or
otherwise) by Borrower without the prior written consent of Lender.  Any
transfer or assignment of any of the rights, interests or obligations hereunder
in violation of the terms hereof shall be void and of no force or effect.




4.5       Expenses.  All costs and expenses incurred in connection with this
Agreement (including, without limitation, the drafting of this Agreement, and
the enforcement of this Agreement and any Default by Borrower hereunder) and the
transactions contemplated hereby, including legal fees and expenses of the
Lender, shall be paid by the Borrower, and Borrower hereby expressly authorizes
Lender to pay such expenses from Advances under the Note.




- 6 -

--------------------------------------------------------------------------------




4.6       Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by virtue of any rule of law, or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the maximum extent
possible.




4.7       Signatures and Counterparts.  This Agreement may be executed via
facsimile or email, in one or more counterparts, each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
instrument.







[signature page to follow]







- 7 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




BORROWER:




GrowLife, Inc.




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







SUBSIDIARIES:




Phototron, Inc.




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







SG Technologies Corp




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







GrowLife Hydroponics, Inc.




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







Soja Inc.




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







Signature Page to

GrowLife Secured Credit Facility Agreement




- 8 -

--------------------------------------------------------------------------------




Rocky Mountain Hydroponics, LLC




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







EverGreen Garden Center, LLC




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







GrowLife Productions, Inc.




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







Business Bloom, Inc.




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







LENDER:




Logic Works, LLC




By: /s/ Rick Crespi

Rick Crespi

Its:  Duly Authorized Agent







Signature Page to

GrowLife Secured Credit Facility Agreement




- 9 -

--------------------------------------------------------------------------------




EXHIBIT A




FORM OF NOTE




(see attached)







Exhibit A

Form of Note

(GrowLife Secured Credit Facility)




--------------------------------------------------------------------------------




THIS SECURED CONVERTIBLE NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO,
OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR
DISPOSITION MAY BE AFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS.




THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THIS NOTE IN THE EVENT OF A
PARTIAL CONVERSION. AS A RESULT, FOLLOWING ANY CONVERSION OF ANY PORTION OF THIS
NOTE, THE OUTSTANDING PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE MAY BE LESS THAN
THE PRINCIPAL AMOUNT AND ACCRUED INTEREST SET FORTH BELOW.




GROWLIFE, INC.




6% SECURED CONVERTIBLE NOTE




Issuance Date:  June 25, 2014

Las Vegas, Nevada




Original Principal Amount:  USD $500,000







FOR VALUE RECEIVED, GROWLIFE, INC., a Delaware corporation (the “Company”), and
its subsidiaries, including, without limitation (i) Phototron Inc., a Delaware
corporation, (ii) SG Technologies Corp, a Nevada corporation, (iii) GrowLife
Hydroponics Inc., a Delaware corporation, (iv) Soja Inc., a California
corporation, (v) Rocky Mountain Hydroponics, LLC, a Colorado limited liability
company, (vi) EverGreen Garden Center, LLC, a Maine limited liability company,
(vii) GrowLife Productions Inc., a California corporation, (viii) Business Bloom
Inc., a California corporation and any other entity owned and controlled by
GrowLife or any of its subsidiaries or affiliates, currently or in the future
(collectively, the “Subsidiaries”), hereby jointly and severally promise to pay
to the order of LOGIC WORKS, LLC, a Nevada limited liability company, or its
designees, successors or assigns (the “Holder”), the amount set out above as the
Original Principal Amount (as may be reduced in accordance with the terms hereof
pursuant to conversion or redemption, the “Principal”) when due, whether upon
the Maturity Date (as defined below), or by conversion or redemption, and to pay
interest (“Interest”) on any outstanding Principal at the applicable Interest
Rate (as defined below) from the date set forth above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable upon the Maturity Date
or upon conversion or redemption in accordance with the terms hereof.




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 1

--------------------------------------------------------------------------------




1.         General Terms.




(a)       Maturity Date.  The “Maturity Date” of this Note is June 25, 2016, at
which time all unpaid Principal and Interest amounts shall be due and payable in
full.




(b)       Interest.  Simple interest on the unpaid Principal shall accrue at the
rate of six percent (6%) per annum (the “Interest Rate”) commencing on the
Issuance Date and continuing until the Maturity Date, unless this Note is
earlier satisfied by conversion or redemption, whichever occurs first; provided
that from and after the occurrence and during the continuance of an Event of
Default (as defined below) interest shall accrue on all of the unpaid Principal
hereunder at the default rate of twenty-four percent (24%) per annum, or the
maximum rate allowable under applicable law (the “Default Rate”).




(c)       Interest Payments.  Interest only payments shall be paid monthly,
commencing on August 1, 2014, and continuing on the first (1st) day of each and
every month thereafter, computed on the then outstanding Principal balance.  All
outstanding unpaid Principal and Interest shall be due and payable in full on
the Maturity Date, unless this Note is earlier satisfied in full by conversion
or redemption.




(d)       Security.  All obligations of the Company hereunder are secured by a
security interest in all of the assets of the Company and all of its
Subsidiaries pursuant to the terms of a Secured Credit Facility Agreement (and
UCC-1) between the Company and its Subsidiaries, and Holder dated June 25, 2014
(“Loan Agreement”).




(e)       Draw Against Principal.  Company shall have the right to request a
maximum of five (5) advances against the Principal Amount (each an “Advance” and
“Draw”, collectively “Advances” and “Draws”).  However, once the Company makes a
Draw, it is subject to the terms and conditions of this Note including without
limitation Conversion, Security and Price Adjustment provisions.  Each Draw
shall be expressly subject to the conditions contained in the Loan Agreement.
 In the event of any conflict between this Note and the Credit Agreement, the
Credit Agreement shall control.




2.         Events of Default.




(a)       Event of Default.  An “Event of Default”, wherever used herein, means
any one or more of the following events (whatever the reason and whether it
shall be voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree, or order of any court, or any order, rule or regulation of
any administrative or governmental body):




(i)        The Company’s failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note;




(ii)       A Conversion Failure as defined in Section 3(b)(ii) hereof, or
failure by Company with respect to any Registration obligation under Section 5;




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 2

--------------------------------------------------------------------------------




(iii)      The Company or any subsidiary of the Company shall commence, or there
shall be commenced against the Company or any subsidiary of the Company, any
proceeding under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Company or any subsidiary
of the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any subsidiary of the Company, or there is
commenced against the Company or any subsidiary of the Company any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of sixty-one (61) days; or the Company or any subsidiary of the Company
is adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company or any
subsidiary of the Company suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of sixty-one (61)
days; or the Company or any subsidiary of the Company makes a general assignment
for the benefit of creditors; or the Company or any subsidiary of the Company
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; or the Company or any subsidiary
of the Company shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
subsidiary of the Company shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Company or any subsidiary of the
Company for the purpose of effecting any of the foregoing;




(iv)      The Company or any subsidiary of the Company shall default in any of
its obligations under the Loan Agreement, or any other note or any mortgage,
credit agreement or other facility, indenture agreement, factoring agreement or
other instrument under which there may be issued, or by which there may be
secured or evidenced any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement of the Company or any subsidiary of
the Company, whether such indebtedness now exists or shall hereafter be created;




(v)       The common stock of the Company (“Common Stock”) is suspended or
delisted for trading on the Over-the-Counter Bulletin Board market (the “Primary
Market”) and the OTCQB;




(vi)      The Company loses its status as “DTC Eligible”; or




(vii)     The Company shall become late or delinquent in its filing requirements
as a fully-reporting issuer registered with the U.S. Securities and Exchange
Commission.




(b)       Cure Period.  Upon receiving a written notice of the occurrence of an
Event of Default (except with respect to a scheduled monetary payment, which
shall require no notice), the Company shall have a grace period of two (2)
Business Days (the “Cure Period”) to cure such Event of Default.




(c)       Remedies upon Event of Default.  In addition to any other remedies
provided for herein, while an Event of Default occurs and is continuing, the
outstanding Principal, plus




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 3

--------------------------------------------------------------------------------




accrued but unpaid Interest, and any other amounts owing in respect thereof
through the date of acceleration, shall become, at the Holder’s election,
immediately due and payable in cash, and Holder shall be entitled to exercise
any and all other rights pursuant to the Loan Agreement and the UCC-1.  After
the occurrence and during the continuance of any Event of Default, the interest
rate on this Note shall accrue at the applicable Default Rate.  Upon the payment
or other satisfaction in full of this Note, the Holder shall promptly surrender
this Note to or as directed by the Company.  In connection with any acceleration
of this Note as described herein, the Holder need not provide, and the Company
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Holder may immediately enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law.  Such
acceleration may be rescinded and annulled by the Holder at any time prior to
payment hereunder, and the Holder shall have all rights as a holder of this Note
until such time, if any, as the Holder receives full payment pursuant to this
Section 2(c).  No such rescission or annulment shall affect any subsequent Event
of Default or impair any right consequent thereon.




3.        Conversion of Note.  This Note shall be convertible into shares of
Common Stock, on the terms and conditions set forth in this Section 3.




(a)       Conversion Right.  Subject to the conversion cap blocker limitation
contained in Section 3(c), at any time or times on or after the Issuance Date
(subject to a Draw being made), the Holder shall be entitled to convert all or
any portion of the outstanding and unpaid Conversion Amount (as defined below)
into Registrable Securities that are (as defined in Section (5)) fully paid and
nonassessable shares of Common Stock of the Company in accordance with Section
3(b), at the Conversion Price (as defined below), subject to the Conversion
Minimum (as defined below).  The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to this Section 3(a) shall be equal
to the quotient of dividing the Conversion Amount by the Conversion Price
(“Conversion Shares”).  The Company shall not issue any fraction of a share of
Common Stock upon any conversion.  If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up to the nearest whole share.  The Company shall pay
any and all transfer agent fees, legal fees, costs and any other fees or costs
that may be incurred or charged in connection with the issuance of shares of
Common Stock to the Holder arising out of or relating to the conversion of this
Note.




(i)        “Conversion Amount” means the portion of the Principal and Interest
to be converted.




(ii)       “Conversion Price” shall equal the lesser of: (A) $0.0070 or (B)
twenty percent (20%) of the average of the three (3) lowest daily VWAPs
occurring during the twenty (20) consecutive Trading Days immediately preceding
the applicable Conversion Date on which the Holder elects to convert all or part
of this Note, subject to adjustment as provided in this Note.




(iii)      “Conversion Minimum” shall, unless otherwise approved in writing by
the Company, constitute any individual conversion of an amount not less than One
Thousand Dollars (USD $1,000) of the unpaid Principal.




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 4

--------------------------------------------------------------------------------




(iv)       “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Primary
Market; (b) if the Common Stock is not then quoted for trading on the Primary
Market and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (c) in all other cases, the fair market value of a
share of Common Stock of the Company as determined by an independent appraiser
selected in good faith by the Holder and reasonably acceptable to the Company.




(b)       Mechanics of Conversion.




(i)        Optional Conversion.  To convert any Conversion Amount into shares of
Common Stock on any date (a “Conversion Date”), the Holder shall transmit by
email, facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m.,
New York, NY Time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Exhibit A (the “Conversion Notice”) to the Company.
 On or before the first (1st) Business Day following the date of receipt of a
Conversion Notice, the Company shall: (A) if legends are not required to be
placed on certificates of Common Stock pursuant to the then existing provisions
of Rule 144 of the Securities Act of 1933 (“Rule 144”) and provided that the
Company’s transfer agent is participating in the Depository Trust Company’s
(“DTC”) Fast Automated Securities Transfer Program, credit such aggregate number
of shares of Common Stock to which the Holder shall be entitled to the Holder’s
or its designee’s balance account with DTC; or (B) if the Company’s transfer
agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver to the address as specified in the Conversion Notice,
a certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled, which
certificates shall not bear any restrictive legends unless required pursuant to
Rule 144.  If this Note is physically surrendered for conversion and the
outstanding Principal is greater than the Principal portion of the Conversion
Amount being converted, then the Company shall, upon request of the Holder, as
soon as practicable and in no event later than two (2) Business Days after
receipt of this Note and at its own expense, issue and deliver to the holder a
new Note representing the remaining outstanding Principal not converted.  The
individual, corporation, partnership, limited liability company, limited
liability partnership, trust, association, organization or other entity (each a
“Person”) entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock upon the transmission of a Conversion
Notice.  For the purposes hereof, the term “Business Day” means any day except
any Saturday, any Sunday, any day which shall be a federal legal holiday in the
United States, or any day on which banking institutions in the State of Nevada
are authorized or required by law or other governmental action to close.




(ii)       Company’s Failure to Timely Convert.  If within one (1) Business Day
after the Company’s receipt of the facsimile or email copy of a Conversion
Notice, the Company shall fail to issue and deliver to Holder the number of
shares of Common Stock to which the Holder is entitled upon such Holder’s
conversion of any Conversion Amount (a “Conversion Failure”), the Principal
amount under this Note shall increase by Three Thousand Dollars




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 5

--------------------------------------------------------------------------------




($3,000) per day until the Company issues and delivers a certificate to the
Holder for the number of shares of Common Stock to which the Holder is entitled
upon such Holder’s conversion of any Conversion Amount.  If the Company fails to
deliver shares in accordance with the timeframe stated in this Section,
resulting in a Conversion Failure, the Holder, at any time prior to selling all
of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
Conversion Amount returned to the Principal with the rescinded Conversion Shares
returned to the Company.  In addition to any other rights available to the
Holder, if a Conversion Failure occurs, and if after such Conversion Failure the
Holder is required by its brokerage firm to purchase (in an open market
transaction or otherwise), or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Conversion Shares which the Holder was entitled to receive upon the conversion
relating to such date (a “Buy-In”), then the Company shall (A) pay in cash to
the Holder (in addition to any other remedies available to or elected by the
Holder) the amount by which (1) the Holder’s total purchase price (including any
brokerage commissions) for the Common Stock so purchased exceeds (2) the product
of (a) the aggregate number of shares of Common Stock that the Holder was
entitled to receive from the conversion at issue multiplied by (b) the actual
sale price at which the sell order giving rise to such purchase obligation was
executed (including any brokerage commissions) and (B) at the option of the
Holder, either reissue (if surrendered) this Note in a principal amount equal to
the principal amount of the attempted conversion or deliver to the Holder the
number of shares of Common Stock that would have been issued if the Company had
timely complied with its delivery requirements hereunder. For example, if the
Holder purchases Common Stock having a total purchase price of $11,000.00 to
cover a Buy-In with respect to an attempted conversion of this Note with respect
to which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000.00
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the Holder $1,000.00. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In and, upon request of the Company, evidence of the amount of such loss.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon conversion of this Note as required pursuant to the terms hereof.




(iii)       DTC Eligibility.  If the Company loses its status as “DTC Eligible”
for any reason, the Conversion Price shall thereafter be redefined to mean the
lesser of (A) $0.002 and (B) fifty percent (50%) of the lowest trade occurring
during the twenty (20) consecutive Trading Days immediately preceding the
applicable Conversion Date on which the Holder elects to convert all or part of
this Note, subject to adjustment as provided in this Note.




(iv)       Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless: (A) the full Conversion Amount represented by this Note is
being converted, or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note.  The Holder and
the




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 6

--------------------------------------------------------------------------------




Company shall maintain records showing the Principal and Interest converted and
the dates of such conversions, or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.




(c)       Limitations on Conversions.  The Company shall not effect any
conversions of this Note and the Holder shall not have the right to convert any
portion of this Note or receive shares of Common Stock as payment of interest
hereunder, to the extent that after giving effect to such conversion, receipt of
such Interest payment, the Holder, together with any affiliate thereof, would
beneficially own (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
promulgated thereunder) in excess of 4.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion or receipt
of shares as payment of Interest.  Since the Holder will not be obligated to
report to the Company the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this Note
is convertible shall be the responsibility and obligation of the Holder.  If the
Holder has delivered a Conversion Notice for a principal amount of this Note
that, without regard to any other shares that the Holder or its affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum principal amount permitted to be converted on such
Conversion Date in accordance with Section 3(a) and, any principal amount
tendered for conversion in excess of the permitted amount hereunder shall remain
outstanding under this Note.  The provisions of this Section may be waived by a
Holder (but only as to itself and not to any other Holder) upon not less than
sixty-five (65) days’ prior notice to the Company.  Other Holders shall be
unaffected by any such waiver.  A written certification of number of shares
beneficially owned by Holder delivered to the Company with any Conversion
request shall be conclusive evidence of Holder’s ownership at the time of such
request, and the Company shall rely upon same for the determination of the
limitations contained herein, and upon such receipt, the Company shall
immediately process the requested Conversion pursuant to the provisions
contained herein.




(d)       Other Provisions.




(i)        Share Reservation.  In addition to the other requirements of Section
5 below, the Company shall at all times reserve and keep available out of its
authorized Common Stock, the full number of shares of Common Stock issuable upon
conversion of all outstanding Principal and Interest amounts under this Note;
and within five (5) Business Days following the receipt by the Company of a
Holder’s notice that such minimum number of underlying shares of Common Stock is
not so reserved, the Company shall promptly reserve a sufficient number of
shares of Common Stock to comply with such requirement.  The Company will at all
times




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 7

--------------------------------------------------------------------------------




reserve at least the minimum number of shares of Common Stock which are, at any
given time, necessary for conversion of the full amount due on this Note.




(ii)       Prepayment.  The Company may, upon ten (10) Business Days’ written
notice to Holder, prepay all or any portion of the remaining outstanding
Principal amount of this Note in cash only with the Holder’s consent, which such
consent may be withheld in Holder’s sole and absolute discretion.




(iii)       All calculations under this Section 3 shall be rounded up to the
nearest whole share.




(iv)       Nothing herein shall limit the Holder’s right to pursue actual
damages or declare an Event of Default pursuant to Section 2 herein for the
Company’s failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein, and the Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security.  The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.




4.         Adjustments to Conversion Price; Subsequent Equity Sales; Fundamental
Transactions.  The Conversion Price and the number and kind of securities
issuable upon conversion of this Note shall be subject to adjustment from time
to time as set forth in this Section 4.




(a)       Stock Dividends and Splits.  If at any time while this Note is
outstanding, whether or not depleted of Advances, the Company: (i) declares or
pays a stock dividend on its Common Stock or otherwise makes a distribution on
any class of capital stock (or securities convertible into or exercisable or
exchangeable for capital stock) that is payable in shares of Common Stock,
(ii) combines (including, without limitation, by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or
(iii) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company (including, without limitation, in connection with
any merger or consolidation), then in each such case the Conversion Price then
in effect shall be adjusted by multiplying such Conversion Price by a fraction
of which (A) the numerator shall be the number of shares of Common Stock
outstanding immediately before such event, and (B) the denominator shall be the
number of shares of Common Stock outstanding immediately after such event.  Any
adjustment made pursuant to clause (i) of this paragraph shall become effective
immediately after the record date for such dividend or distribution, and any
adjustment made pursuant to clauses (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision, combination
or reclassification.  




(b)       Subsequent Equity Sales.  If, at any time while this Note is
outstanding, the Company sells or grants any option to purchase or sells or
grants any right or is obligated to reprice (even as a result of loans from
Lender at any time), or otherwise disposes of or issues (or announces any sale,
grant or any option to purchase or other disposition), any Common Stock or
Common Stock Equivalents entitling any Person to acquire shares of Common Stock
at an effective price per share that is lower than the then Conversion Price
(such issuances, collectively, a “Dilutive Issuance”) (if the holder of the
Common Stock or Common Stock




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 8

--------------------------------------------------------------------------------




Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which are issued
in connection with such issuance, be entitled to receive shares of Common Stock
at an effective price per share that is lower than the Conversion Price, such
issuance shall be deemed to have occurred for less than the Conversion Price on
such date of the Dilutive Issuance), then and in such event, the Conversion
Price shall be reduced, concurrently with such issue, to the lowest price per
share for which any one (1) such share of Common Stock or Common Stock
Equivalent has been issued. For purposes of this paragraph, the “lowest price
per share for which any one such share of Common Stock or Common Stock
Equivalent has been issued” shall be equal to the sum of the lowest amount of
consideration (but not less than $.0001) received or receivable by the Company
with respect to any such share (the “Base Conversion Price”). Such adjustment
shall be made whenever such Common Stock or Common Stock Equivalents are issued.
The Company shall notify the Holder in writing, no later than five (5) Business
Days following the issuance of any Common Stock or Common Stock Equivalents
subject to this Section 4(b), indicating therein the applicable issuance price,
or applicable reset price, exchange price, conversion price and other pricing
terms (such notice, the “Dilutive Issuance Notice”. For purposes of
clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 4(b), upon the occurrence of any Dilutive Issuance, the
Holder is entitled to receive a number of Conversion Shares based upon the Base
Conversion Price on or after the date of such Dilutive Issuance, regardless of
whether the Holder accurately refers to the Base Conversion Price in the Notice
of Conversion.




(c)       Pro Rata Distributions.  Subject to Section 4(c) below, if at any time
while this Note is outstanding the Company declares or pays any dividend or
otherwise distributes any of its assets, including without limitation, cash,
properties, evidences of indebtedness, securities (including any options or
other convertible securities, but excluding a distribution of Common Stock
covered by Section 4(a) above or Purchase Rights covered by Section 4(c) below),
or options or rights to acquire any such assets (in each case, “Distributed
Property”) to all holders of Common Stock pro rata (and not to all Holders in
their capacity as holders of Notes), whether by way of dividend, return of
capital, spin-off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction, then in each such case the Conversion
Price in effect immediately prior to the close of business on the record date
for such dividend or distribution shall be reduced, effective as of the close of
business on such record date, to a price determined by multiplying such
Conversion Price by a fraction of which (i) the denominator shall be the closing
price of Common Stock on the Primary Market on such record date (the
“Market Price”), and (ii) the numerator shall be such Market Price minus the
value of the Distributed Property on such date applicable to one outstanding
share of Common Stock, as determined by the Company’s independent certified
public accounting firm that regularly examines the financial statements of the
Company.




(d)       Rights Offerings Below Market.  Notwithstanding Section 4(b) above, if
at any time while this Note is outstanding the Company grants, issues or sells
pro rata to all holders of its outstanding shares of Common Stock, any options,
convertible securities or other rights (the “Purchase Rights”) entitling them to
directly or indirectly subscribe for or purchase shares of Common Stock at an
effective price per share less than the Market Price on the record date of such
grant, issuance or sale, then in each such case the Conversion Price in effect
immediately




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 9

--------------------------------------------------------------------------------




prior to the close of business on such record date shall be reduced, effective
as of the close of business on such record date, to a price determined by
multiplying such Conversion Price by a fraction of which (i) the numerator shall
be the number of shares of Common Stock outstanding as of the close of business
on such record date plus the number of shares of Common Stock which the
aggregate offering price of the total number of shares so offered for
subscription or purchase (including and assuming receipt by the Company in full
of all consideration payable upon both issuance and exercise of such Purchase
Rights) would purchase at such Market Price, and (ii) the denominator shall be
the number of shares of Common Stock outstanding as of the close of business on
such record date plus the total number of additional shares of Common Stock so
offered for subscription or purchase; provided, however, that in lieu of
receiving such adjustment to the Conversion Price, the Holder shall have the
option, upon written notice to the Company within thirty (30) days following its
receipt of the notice of such adjustment, to elect to acquire, upon any
conversion of this Note and in accordance with the terms applicable to the
issuance of such Purchase Rights, the aggregate Purchase Rights which the Holder
would have acquired if the Holder had converted such portion of this Note being
converted (without regard to any limitations on ownership or conversion and
regardless of whether this Note was then convertible) immediately prior to such
record date.  To the extent that shares of Common Stock have not been delivered
pursuant to such Purchase Rights specified in this Section upon the expiration
or termination of such Purchase Rights, the Conversion Price shall be readjusted
to the Conversion Price which would then be in effect had the adjustment made
upon the issuance of such Purchase Rights been made on the basis of delivery of
only the number of shares of Common Stock actually delivered.  In determining
whether any Purchase Rights entitle the holder thereof to subscribe for or
purchase shares of Common Stock at less than such Market Price, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received for such Purchase Rights,
the value of such consideration (if other than cash) to be determined in good
faith by the Company’s Board of Directors.




(e)       Fundamental Transactions.  If at any time while this Note is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person; (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions;
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property; or
(iv) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (each, a
“Fundamental Transaction”), then the Holder shall have the right thereafter to
receive, upon any conversion of this Note, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same amount and kind of securities, cash and
property as the Holder would have been entitled to receive upon the occurrence
of such Fundamental Transaction if the Holder had been the record holder of one
Conversion Share immediately prior to such Fundamental Transaction (without
regard to any limitations or restrictions on conversion or acquisition of
Conversion Shares and whether or not this Note was then convertible) (the
“Alternate Consideration”), and the Conversion Price shall be appropriately and
equitably adjusted to apply to such Alternate Consideration based on the amount
of Alternate Consideration issuable in respect of one share of




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 10

--------------------------------------------------------------------------------




Common Stock in such Fundamental Transaction relative to the then Conversion
Price.  The Company shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration.  If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction.  In case of any such Fundamental
Transaction, any successor to the Company, acquirer or surviving entity (if
other than the Company) shall expressly assume the due and punctual observance
and performance of each and every covenant, obligation, liability and condition
under this Note to be performed and observed by the Company, subject to such
modifications as may be reasonably deemed appropriate (as determined in good
faith by resolution of the Board of Directors of the Company) in order to
provide for adjustments of the number and kind of Conversion Shares for which
this Note is convertible, which shall be as nearly equivalent as practicable to
the adjustments provided for in this Section.  Such assumption shall be pursuant
to a written agreement in form and substance reasonably satisfactory to the
Holder.  At the Holder’s request, any successor to the Company, acquirer or
surviving entity in such Fundamental Transaction shall issue to the Holder a new
Note from such entity substantially similar in form and substance to this Note
and consistent with the foregoing provisions, which new Note shall be reasonably
satisfactory to the Holder and include, without limitation, (A) the outstanding
Principal and Interest owed to the Holder under this Note, (B) an interest rate
equal to the Interest Rate, (C) similar ranking to this Note, and (D) the
Holder’s right to convert the new Note into Alternate Consideration.  The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor, acquirer or surviving entity to
comply with the provisions of this Section and ensuring that this Note (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.  Notwithstanding anything to
the contrary contained herein, if a Fundamental Transaction (X) is an all cash
transaction, (Y) constitutes or results in a “Rule 13e-3 transaction” as defined
in Rule 13e-3 under the Exchange Act (going private transaction), or (Z)
otherwise results in the successor, surviving or acquiring entity not being
traded on a national securities exchange, the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market, then upon the written request
of the Holder, delivered before the sixtieth (60th) day after such Fundamental
Transaction, the Company (or any such successor, acquirer or surviving entity)
shall redeem this Note from the Holder for a redemption price, payable in cash
within five (5) Business Days after such request (or, if later, on the effective
date of such Fundamental Transaction), equal to the value of this Note as
determined using the Black-Scholes Option Pricing Model via Bloomberg.  The
provisions of this Section shall similarly apply to successive Fundamental
Transactions and shall be applied without regard to any limitations of this
Note.




5.         Registration.




(a)        Registration Statement.  Promptly following the issuance of this
Note, but no later than thirty (30) days after the Issuance Date (the “Filing
Deadline”), the Company shall prepare and file with the SEC a Registration
Statement on Form S-1, covering the resale of all of the Conversion Shares (the
“Registrable Securities”). Such Registration Statement shall not include any
shares of Common Stock or other securities for the account of any other Person
without the prior written consent of the Holder of this Note.  If a Registration
Statement covering the




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 11

--------------------------------------------------------------------------------




Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will pay to the Holder, as liquidated damages and not as a
penalty, an amount equal to one percent (1%) of the unpaid Principal amount of
this Note for each 30-day period (or pro rata for any portion thereof) following
the Filing Deadline for which no Registration Statement is filed with respect to
the Registrable Securities.  Such payment(s) shall constitute the Holder’s
exclusive monetary remedy for such failure, but shall not affect the Holder’s
right to seek injunctive relief.  Such payment(s) shall be made to the Holder in
cash, or at the option of the Holder, be added to the unpaid Principal amount of
the Note, no later than three (3) Business Days after the end of each 30-day
period.




Expenses.  The Company will pay all expenses associated with effecting the
registration of the Registrable Securities, including filing and printing fees,
the Company’s legal counsel, accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws, and listing fees.




(c)       Effectiveness.




(a)       The Company shall use commercially best efforts to have the
Registration Statement declared effective as soon as practicable.  The Company
shall notify the Holder by facsimile or e-mail as promptly as practicable, and
in any event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Holder with a copy of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.  If: (1) a Registration Statement
covering the Registrable Securities is not declared effective by the SEC prior
to the earlier of (A) five (5) Business Days after the SEC shall have informed
the Company that no review of such Registration Statement will be made or that
the SEC has no further comments on the Registration Statement, or (B) the 90th
day after the Issuance Date (if the SEC reviews such Registration Statement); or
(2) a Shelf Registration Statement is not declared effective by the SEC prior to
the earlier of (i) five (5) Business Days after the SEC shall have informed the
Company that no review of the Registration Statement will be made or that the
SEC has no further comments on the Registration Statement, or (ii) the 90th day
after the Issuance Date (if the SEC reviews such Registration Statement), then
the Company will pay to the Holder, as liquidated damages and not as a penalty,
an amount equal to one percent (1%) of the unpaid Principal amount of this Note
for each 30-day period (or pro rata for any portion thereof) following the date
by which such Registration Statement should have been effective (the “Blackout
Period”).  Such payment(s) shall constitute the Holder’s exclusive monetary
remedy for such failure, but shall not affect the Holder’s right to seek
injunctive relief.  The amounts payable as liquidated damages pursuant to this
paragraph shall be paid monthly within three (3) Business Days of the last day
of each month following the commencement of the Blackout Period until the
termination of the Blackout Period.  Such payment(s) shall be made to the Holder
in cash, or at the option of the Holder, be added to the unpaid Principal amount
of this Note, no later than three (3) Business Days after the end of each 30-day
period.




(b)       For not more than twenty (20) consecutive days or for a total of not
more than forty-five (45) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section 5 in the event that the Company determines in good
faith that such suspension is necessary to: (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 12

--------------------------------------------------------------------------------




which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company; or (B) amend or supplement the affected Registration
Statement or the related Prospectus so that such Registration Statement or
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the case of the Prospectus in light of the circumstances
under which they were made, not misleading (an “Allowed Delay”); provided, that
the Company shall promptly (a) notify the Holder in writing of the commencement
of an Allowed Delay, but shall not (without the prior written consent of the
Holder) disclose to such Holder any material non-public information giving rise
to an Allowed Delay; (b) advise the Holder in writing to cease all sales under
the Registration Statement until the end of the Allowed Delay; and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.




(d)       Rule 415; Cutback.  If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act, or requires the Holder to be named as
an “underwriter”, the Company shall use its best efforts to persuade the SEC
that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that the Holder is not an “underwriter”.  The Holder
shall have the right to participate or to have its legal counsel participate in
any meetings or discussions with the SEC regarding the SEC’s position and to
comment or have its counsel comment on any written submission made to the SEC
with respect thereto.  No such written submission shall be made to the SEC to
which the Holder’s counsel reasonably objects.  In the event that, despite the
Company’s best efforts and compliance with the terms of this Section 5(d), the
SEC refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name the Holder as an “underwriter” in such Registration Statement without the
prior written consent of such Holder.  No liquidated damages shall accrue as to
any Cut Back Shares until such date as the Company is able to effect the
registration of such Cut Back Shares in accordance with any SEC Restrictions
(such date, the “Restriction Termination Date” of such Cut Back Shares).  From
and after the Restriction Termination Date applicable to any Cut Back Shares,
all of the provisions of this Section 5 (including the liquidated damages
provision) shall again be applicable to such Cut Back Shares; provided, however,
that (i) the date by which the Company is required to file the Registration
Statement including such Cut Back Shares shall be thirty (30) calendar days
after such Restriction Termination Date, and (ii) the date by which the Company
is required to obtain effectiveness with respect to such Cut Back Shares under
Section 5(c) shall be the [180th] day immediately after the Restriction
Termination Date.




(e)       Right to Piggyback Registration.




(i)        If at any time following the Issuance Date: (A) there is not one or
more effective Registration Statements covering all of the Registrable
Securities, and (B) the Company proposes for any reason to register any shares
of Common Stock under the 1933 Act (other than pursuant to a registration
statement on Form S-4 or Form S-8 (or a similar or successor form))




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 13

--------------------------------------------------------------------------------




with respect to an offering of Common Stock by the Company for its own account
or for the account of any of its stockholders, it shall at each such time
promptly give written notice to the holder of the Registrable Securities
hereunder of the Company’s intention to do so (but in no event less than thirty
(30) days before the anticipated filing date) and, to the extent permitted under
the provisions of Rule 415 under the 1933 Act, include in such registration all
Registrable Securities with respect to which the Company has received a written
request for inclusion therein within fifteen (15) days after receipt of the
Company’s notice (a “Piggyback Registration”).  Such notice shall offer the
holder of the Registrable Securities the opportunity to register such number of
shares of Registrable Securities as such holder may request and shall indicate
the intended method of distribution of such Registrable Securities.




(ii)       Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Holder must sell its Registrable Securities
to, if applicable, the underwriter(s) at the same price and subject to the same
underwriting discounts and commissions that apply to the other securities sold
in such offering (it being acknowledged that the Company shall be responsible
for other expenses as set forth in Section 5(b)) and subject to the Holder
entering into customary underwriting documentation for selling stockholders in
an underwritten public offering, and (B) if, at any time after giving written
notice of its intention to register any Registrable Securities pursuant to
Section 5(e)(i) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to cause such registration statement to become effective under the
1933 Act, the Company shall deliver written notice to the Holder and, thereupon,
shall be relieved of its obligation to register any Registrable Securities in
connection with such registration; provided, however, that nothing contained in
this Section 5(e)(ii) shall limit the Company’s other obligations and/or
liabilities under this Agreement.




(f)       Additional Company Obligations.  In addition to, and not as a
limitation of any other of Holder’s rights herein, with a view to making
available to the Holder the benefits of Rule 144 (or its successor rule) and any
other rule or regulation of the SEC that may at any time permit the Holder to
sell shares of Common Stock without registration, the Company covenants and
agrees to: (i) make and keep public information available, as those terms are
understood and defined in Rule 144, until the earlier of (A) six months after
such date as all of the Registrable Securities may be sold without restriction
by the holder thereof pursuant to Rule 144 or any other rule of similar effect,
or (B) such date as all of the Registrable Securities shall have been resold;
(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1934 Act; and (iii) furnish to the Holder upon
request, as long as such Holder owns any Registrable Securities, (A) a written
statement by the Company that it has complied with the reporting requirements of
the 1934 Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Holder of any rule or regulation of
the SEC that permits the selling of any such Registrable Securities without
registration.




6.         Reissuance of this Note.




(a)       Assignability.  This Note is freely assignable by Holder without
notice.  The Company may not assign this Note without the prior written consent
of the Holder.  This Note




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 14

--------------------------------------------------------------------------------




shall be binding upon the Company and its successors, and shall inure to the
benefit of the Holder and its successors and assigns and may be assigned by the
Holder to anyone of its choosing without the Company’s approval but upon advance
written notice to the Company.




(b)       Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.




7.         Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (c) upon receipt, when sent by email; or (d) one (1) Trading Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be those set forth in the
communications and documents that each party has provided the other immediately
preceding the issuance of this Note or at such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party three (3) Business Days
prior to the effectiveness of such change.  Written confirmation of receipt (x)
given by the recipient of such notice, consent, waiver or other communication,
(y) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission, or (z) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (x), (y) or (z) above, respectively.




The addresses for such communications shall be:




 

If to the Company:

GROWLIFE, INC.

 

 

20301 Ventura Blvd., Suite 126

 

 

Woodland Hills, CA 91364

 

 

Attn:  Marco Hegyi, President

 

 

Facsimile:  800-770-9788

 

 

E-mail:  mhegyi@growlifeinc.com

 

 

 

 

If to the Holder:

LOGIC WORKS, LLC

 

 

9616 Emeraude Avenue

 

 

Las Vegas, NV  89147

 

 

Attn:  Rick Crespi, Manager




8.         Governing Law and Venue.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 15

--------------------------------------------------------------------------------




conflict of laws thereof.  Each party agrees that all legal proceedings
concerning the interpretation, enforcement and defense of the transactions
contemplated by this Note (whether brought against a party hereto or its
respective affiliates, directors, officers, stockholders, employees or agents)
shall be commenced in the state and federal courts sitting in the County of
Clark (the “Clark County Courts”).  Each party hereto hereby irrevocably submits
to the exclusive jurisdiction of the Clark County Courts for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such Clark County Courts, or Clark
County Courts are improper or inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note, and agrees that such service shall constitute good and sufficient service
of process and notice thereof.  Nothing contained herein shall be deemed to
limit in any way any right to serve process in any other manner permitted by
applicable law.  Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Note or the transactions
contemplated hereby.  If either party shall commence an action or proceeding to
enforce any provisions of this Note, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses reasonably incurred in the investigation, preparation
and prosecution of such action or proceeding.




9.         Waiver.  Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver by the
Company or the Holder must be in writing.




10.       Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any Interest or other amount deemed Interest due hereunder violates the
applicable law governing usury, the applicable rate of Interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.




11.       Next Business Day.  Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.




12.       Counterparts.  This Note may be executed in counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” or other document image format
data




Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 16

--------------------------------------------------------------------------------




file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” or other document image format data
file signature page were an original thereof.







[Signature Page Follows]







Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed this Note effective as of the
Issuance Date.




Company:




GrowLife, Inc.




/s/ Marco Hegyi

By:  Marco Hegyi

Its:   President







Subsidiaries:




Phototron, Inc.




/s/ Marco Hegyi

By:  Marco Hegyi

Its:   President







SG Technologies Corp




/s/ Marco Hegyi

By:  Marco Hegyi

Its:   President







GrowLife Hydroponics, Inc.




/s/ Marco Hegyi

By:  Marco Hegyi

Its:   President







Soja, Inc.




/s/ Marco Hegyi

By:  Marco Hegyi

Its:   President







Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 18

--------------------------------------------------------------------------------




Rocky Mountain Hydroponics, LLC




/s/ Marco Hegyi

By:  Marco Hegyi

Its:   President







EverGreen Garden Center, LLC




/s/ Marco Hegyi

By:  Marco Hegyi

Its:   President







GrowLife Productions, Inc.




/s/ Marco Hegyi

By:  Marco Hegyi

Its:   President







Business Bloom, Inc.




/s/ Marco Hegyi

By:  Marco Hegyi

Its:   President







Accepted and agreed to:




Lender:




Logic Works, LLC




/s/ Rick Crespi

By:  Rick Crespi

Its:   Manager







Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 19

--------------------------------------------------------------------------------




EXHIBIT A




NOTICE OF CONVERSION




The undersigned hereby elects to convert the amount specified below under the 6%
Convertible Note (the “Note”) of GrowLife, Inc., a Delaware corporation (the
“Company”), which is due June 25, 2016, into shares of common stock (“Common
Stock”) of the Company according to the conditions hereof, as of the date
written below.




The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock pursuant to any prospectus.




Conversion Calculations:




Date to Effect Conversion:  ____________________, 201__




Principal Amount to be Converted:  $                                    

(not less than $1,000 of Principal)




Accrued Interest to be Converted:  $                                    




Number of Shares of Common Stock to be issued:  ____________________




Signature:  _________________________________




Print Name:  ________________________________




Address for Delivery of Certificate for Common Stock:

_________________________________

 

_________________________________

 

_________________________________







Exhibit A

Form of Note

(GrowLife Secured Credit Facility)

Page 20

--------------------------------------------------------------------------------




EXHIBIT B




SECURITIES PLEDGE AGREEMENT




(see attached)







Exhibit B

Securities Pledge Agreement

(GrowLife Secured Credit Facility)

--------------------------------------------------------------------------------




SECURITIES PLEDGE AGREEMENT




This Securities Pledge Agreement (this “Agreement”) is made and entered into as
of June 18, 2014 by and between GrowLife, Inc., a Delaware corporation
(“GrowLife”/“Pledgor”), and with respect to equity it owns in its subsidiaries
including, Phototron, Inc., a California corporation, SG Technologies Corp, a
Nevada corporation, GrowLife Hydroponics, Inc., a Delaware corporation, Soja
Inc., a California corporation, Rocky Mountain Hydroponics, LLC, a Colorado
limited liability company, EverGreen Garden Center, LLC, a Delaware limited
liability company, GrowLife Productions, Inc., a California corporation and
Business Bloom, Inc., a California corporation (“Subsidiaries”) for the benefit
of Logic Works. LLC, a Nevada limited liability company (the “Secured Party”).




PRELIMINARY STATEMENTS




 

A.

Pledgor owns 100% of the equity interests of the Subsidiaries;

 

 

 

 

B.

Pledgor and Secured Party are parties to a Secured Credit Facility and Secured
Grid Promissory Note dated June 18, 2014 (collectively, the “Credit Agreement”),
and as a material inducement for Secured Party to fund the Credit Agreement/loan
to the Pledgor, Pledgor has agreed to pledge, and grant a security interest in
100% of its membership interest in the Subsidiaries in favor of Secured Party
(the “Pledged Interest”).  




AGREEMENT




In consideration of the foregoing, the mutual covenants contained herein and for
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:  




1.         Pledge.  As security and collateral for the payment when and as due
and payable of any and all of Borrower’s obligations under the Credit Agreement
(the “Obligations”), Pledgor pledges and grants a security interest in and
assigns to Secured Party all right, title and interest in and to:




(a)       the Pledged Interest and any certificates, if applicable, representing
the Pledged Interest and any interest of Pledgor in the entries on the books of
any financial intermediary pertaining to the Pledged Interest, and all
dividends, cash, warrants, rights, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Interest;




(b)       all additional interest in, and all securities convertible into and
warrants, options and other rights to purchase or otherwise acquire an interest
in any issues of the Pledged Interest from time to time acquired by Pledgor in
any manner (which interest shall be deemed to be part of the Pledged Interest),
the certificates or other instruments representing such additional interest, if
any, securities, warrants, options or other rights and any interest of Pledgor
in the entries




Exhibit B

Securities Pledge Agreement

(GrowLife Secured Credit Facility Agreement)

Page 1

--------------------------------------------------------------------------------




on the books of any financial intermediary pertaining to such additional
interest, and all dividends, cash, warrants, rights, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such additional
interest, securities, warrants, options or other rights; and




(c)       to the extent not covered by clauses (a) through (b) above, all
proceeds of any or all of the foregoing collateral.  For purposes of this
Agreement, the term “proceeds” includes whatever is receivable or received when
the collateral or proceeds are sold, exchanged, collected or otherwise disposed
of, whether such disposition is voluntary or involuntary, and includes, without
limitation, proceeds of any indemnity or guaranty payable to Pledgor or Secured
Party from time to time with respect to any of the collateral.  




2.         Voting.  Unless an Event of Default (as defined below) shall have
occurred and be continuing, Pledgor shall be entitled to vote his interest in
the Pledged Interest and to give consents, waivers and ratifications in respect
thereof, provided that no vote shall be cast or consent, waiver or ratification
given or action taken which would violate or not comply with any of the terms
and provisions of this Agreement.  If an Event of Default shall have occurred
and be continuing, Pledgor grants to Secured Party an irrevocable proxy coupled
with an interest in the Pledged Interest, pursuant to which proxy, Secured Party
shall be entitled to vote or consent in its discretion and in such event Pledgor
agrees to deliver to Secured Party such further evidence of such proxy as
Secured Party may reasonably request.




3.         Distributions.  All distributions payable to Pledgor in respect of
the Pledged Interest shall be paid to the Secured Party, subject to the
terms/restrictions of the Credit Agreement, until the Credit Agreement is paid
in full.




4.         Title to Pledged Interest.  The Pledgor hereby represents and
warrants to the Secured Party that he has good and marketable title to the
Pledged Interest, free and clear of any and all encumbrances.




5.         Events of Default.  For purposes of this Agreement, the terms
“Default” and “Event of Default” shall mean the happening of any of the
following events:




(a)       any failure of Pledgor to perform or fulfill in full any of the
obligations or conditions contained in the Credit Agreement or any of the other
documents or agreements referenced therein; or




(b)       any failure to observe or perform any of the other provisions of this
Agreement if such failure continues for a period of ten (10) days after written
notice of such default is received by the Pledgor; or




(c)       if the Pledgor becomes insolvent or is the subject of a petition in
bankruptcy, either voluntary or involuntary, or in any other proceeding under
the federal bankruptcy laws or makes an assignment for the benefit of creditors
or is subject to a proceeding for reorganization, arrangement, readjustment of
debt, dissolution or liquidation or if Pledgor is named in a suit for the
appointment of a receiver.




Exhibit B

Securities Pledge Agreement

(GrowLife Secured Credit Facility Agreement)

Page 2

--------------------------------------------------------------------------------




6.         Remedies Upon Default.  In case an Event of Default shall have
occurred and be continuing, subject to compliance with applicable city, state
and other applicable food service and related laws Secured Party shall be
entitled to exercise all of the rights, powers and remedies (whether vested in
it by this Agreement or by law or otherwise (including, without limitation,
those of a secured party under the Uniform Commercial Code) for the protection
and enforcement of its rights in respect of the Pledged Interest, and Secured
Party shall be entitled, without limitation:




(a)       to receive all amounts payable in respect of the Pledged Interest
otherwise payable under Paragraph 3 of this Agreement to Pledgor;




(b)       to require Pledgor to cause Secured Party to transfer and register all
or any part of the Pledged Interest into Secured Party’s name or the name of his
nominee or nominees and amend such limited partnership agreements and documents
of the Secured Party to reflect the Secured Party or its nominees as a limited
partner of the Secured Party; and




(c)       to vote all or any part of the Pledged Interest (whether or not
transferred or registered into the name of Secured Party) and give all consents,
waivers and ratification’s in respect thereof and otherwise act with respect to
the Pledged Interest as though it were the outright owner thereof pursuant to
the proxy granted in Paragraph 2 of this Agreement hereof.




7.         Remedies, Cumulative.  Each right, power and remedy of Secured Party
provided for in this Agreement or in the Credit Agreement or now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
 The exercise or beginning of the exercise by Secured Party of any one or more
of the rights, powers or remedies provided for in this Agreement or in the
Credit Agreement or now or hereafter existing at law or in equity or by statute
or otherwise shall not preclude the simultaneous or later exercise by Secured
Party of all such other rights, powers or remedies, and no failure or delay on
the part of Secured Party to exercise any such right, power or remedy shall
operate as a waiver thereof.




8.         Application of Money by Secured Party.  All money collected upon any
sale or sales of the Pledged Interest hereunder, together with all other monies
received by Secured Party hereunder, shall be applied to the payment of all
reasonable costs and expenses incurred or paid by Secured Party in connection
with any sale, transfer or delivery of the Pledged Interest or the collection of
any such money (including reasonable attorneys’ fees and expenses), and the
balance of such money shall be held by Secured Party and applied by it at any
time or from time to time to the payment of the Obligations and in such order
and manner as Secured Party in its reasonable discretion may determine.




9.         Further Assurances.  Pledgor at its expense will execute, acknowledge
and deliver all such instruments and take all such action as the Secured Party
may reasonably request in order to further effectuate the purposes of this
Agreement and to carry out the terms hereof.




10.       Termination and Release.  Upon the payment in full of the Obligations
in accordance with the terms of the Credit Agreement and the payment of all
other sums payable (including, without limitation, the reasonable expenses and
disbursements of Secured Party) this Agreement




Exhibit B

Securities Pledge Agreement

(GrowLife Secured Credit Facility Agreement)

Page 3

--------------------------------------------------------------------------------




shall terminate and Secured Party, at the request and expense of Pledgor, will
promptly execute and deliver to Pledgor a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to Pledgor such of the Pledged Interest as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any monies at the time held by Secured Party hereunder.




11.       Notices.  All notices, requests, demands or other communications to or
upon the parties hereto shall be in writing, shall be given or made to the party
to which such notice, request, demand or other communication is required or
permitted to be given or made under this Agreement, at such address as either
party hereto may hereafter specify to the other in writing, and (unless
otherwise specified herein) shall be deemed to have been duly given (i) when
delivered personally; (ii) three (3) days after being sent by a nationally
recognized overnight courier; or (iii) five (5) days after mailing, and all
mailed notices shall be by certified or registered mail, return receipt
requested, postage prepaid.




12.       Miscellaneous.




(a)       This Agreement may be changed, waived, discharged or terminated only
by an instrument in writing signed by the party against which enforcement of
such change, waiver, discharge or termination is sought.




(b)       The headings in this Agreement are for purposes of reference only and
shall not limit or define the meaning hereof.




(c)       The representations, covenants and agreements of Pledgor herein
contained shall survive the date hereof.




(d)       The terms and conditions of this Agreement shall be construed as a
whole according to its fair meaning and not strictly for or against any party.
 The parties acknowledge that each of them has reviewed this Agreement and has
had the opportunity to have it reviewed by their attorneys and that any rule or
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement,
including amendments or any exhibits.




(e)       This Agreement shall be governed by and construed in accordance with
the laws of the State of Nevada without giving effect to conflict of laws
principles.  Exclusive venue for any dispute regarding this Credit Agreement
shall be in the Federal and State District Court of Nevada, located in Clark
County, Nevada.




(f)       This Agreement may be executed via facsimile or email, in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.







[signatures on next page]







Exhibit B

Securities Pledge Agreement

(GrowLife Secured Credit Facility Agreement)

Page 4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly authorized, executed and
delivered this Agreement effective as of the date hereof.




PLEDGORS:




GrowLife, Inc.




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







Phototron, Inc.




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







SG Technologies Corp




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







GrowLife Hydroponics, Inc.




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







Soja Inc.




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







Exhibit B

Signature Page to

Securities Pledge Agreement

(GrowLife Secured Credit Facility Agreement)

Page 5

--------------------------------------------------------------------------------




Rocky Mountain Hydroponics, LLC




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







EverGreen Garden Center, LLC




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







GrowLife Productions, Inc.




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







Business Bloom, Inc.




/s/ Marco Hegyi

By: Marco Hegyi

Its:  President







Exhibit B

Signature Page to

Securities Pledge Agreement

(GrowLife Secured Credit Facility Agreement)

Page 6

--------------------------------------------------------------------------------




EXHIBIT C




UCC FINANCING STATEMENT




(see attached)







Exhibit C

UCC Financing Statement

(GrowLife Secured Credit Facility Agreement)




--------------------------------------------------------------------------------